Citation Nr: 0420434	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  96-30 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for asthma.

3.  Entitlement to a compensable evaluation for acne 
vulgaris.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1966 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles.  The RO, in pertinent part, denied entitlement 
to service connection for PTSD and asthma, and confirmed and 
continued a noncompensable (zero percent) evaluation for acne 
vulgaris.

The veteran presented testimony at a personal hearing before 
a Hearing Officer at the RO in September 1996, and at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in February 1999.  Copies of the hearing transcripts 
were attached to the claims file.

The Board remanded the claim in July 1999 for further 
development and readjudication.  A supplemental statement of 
the case was issued in October 2003.  The claim has been 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  

Evidence in the file reflects that the veteran is in receipt 
of benefits from the Social Security Administration (SSA).  A 
request for medical records from the SSA on which that award 
was based resulted in a negative response that the veteran 
was not entitled to SSA or SSI benefits and there was no 
medical record on file.  The Board notes, however, that the 
request for records contained an incorrect Social Security 
number and omitted information indicating that the veteran's 
records are maintained in a PSC office.  

There is also evidence of record that the veteran receives 
Workman's Compensation for an on-the-job injury in 1979.  A 
Doctor's First Report of Occupational Illness or Injury 
signed by Dr. R. M. in July 1998 shows that the veteran was 
injured at Azusa P.P.S.S. in May 1979 and that the veteran 
last worked in July 1984.  He was first examined or treated 
on the same day in May 1979, with complaints of severe 
depression and anxiety, insomnia, and asthma.  The diagnoses 
were depression, anxiety, asthma, pancreatitis, and chronic 
fatigue.  The treatment rendered was psychotherapy.  Evidence 
also indicates that the veteran is in receipt of County 
Retirement Disability benefits.  Medical records pertaining 
to these awards might be relevant to the issues on appeal.

The veteran was scheduled for a VA Compensation and Pension 
(C&P) psychiatric examination and did not show for the 
appointment in August 2003.  There is some indication that 
the veteran was no longer at the address to which the notice 
of the appointment had been mailed, a new address was not 
available, and attempts to locate the veteran were 
unsuccessful.  A letter received from the veteran in January 
2004 provides a new address.  Accordingly, the RO should 
reschedule the examination.  

In this case, the veteran seeks service connection for a 
psychiatric disorder which he claimed as PTSD.    There is 
medical evidence of record that shows the veteran has been 
diagnosed to have PTSD.  These records, however, reflect that 
the stressor considered to have precipitated PTSD, was the 
veteran's experiences in Vietnam.  The veteran's service 
personnel records, however, fail to show that the veteran 
ever served in Vietnam.  Rather, they show service 
exclusively in the United States.  This is consistent with 
the veteran's service discharge certificate which also shows 
that the veteran had no foreign service, and with testimony 
taken by the undersigned in February 1999, when the veteran's 
representative confirmed that the veteran did not serve in 
Vietnam.  Thus, the only current evidence of a nexus between 
any current PTSD disability and service, is in fact, a nexus 
between a current disability and an event which is not shown 
to have occurred.  

Moreover, at a VA C&P examination for PTSD in June 1998 the 
veteran admitted that he was never assigned to overseas duty 
or to Vietnam, and had no combat experience or exposure to 
combat conditions.  He claimed vaguely that he had traumatic 
experiences while in Army training but was unable to specify 
any unusual life-threatening experiences that he had 
undergone, if any.  He could not relate any PTSD symptoms to 
his vague claim of PTSD.  The examiner stated there was no 
PTSD found.  

Medical evidence received, however, shows that the veteran 
has been diagnosed with schizophrenia, paranoid type.  In 
addition, at the June 1998 VA C&P examination, the veteran 
admitted to a history of psychiatric treatment for a 
condition diagnosed as a schizophrenic disorder, paranoid 
type.  He also admitted to a history of auditory 
hallucinations for several years.  Clinical findings were 
reported.  The examiner reviewed the claims file. The 
diagnosis was schizophrenic disorder, paranoid type.  As 
there is indication of some complaints of mental difficulty 
at his pre-induction examination and medical records relative 
to his mental condition during service, additional medical 
development is necessary prior to adjudication of this aspect 
of the claim.

In addition, the claims file reflects that the veteran has 
not been advised of the provisions of the VCAA or of its 
implementing regulations with regard to his claims for 
entitlement to service connection for asthma and for a 
compensable evaluation for service-connected acne vulgaris.  
There is no indication in the file that the RO notified the 
appellant of the VCAA or its potential effect upon these 
claims.  He was sent a VCAA letter on his claim for 
entitlement to service connection for PTSD in February 2001.  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty-to-assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal precedent. 

2.  The RO should request the medical records 
on which an award of SSA benefits was based, 
and a copy of the decision awarding such 
benefits.  See, in Volume II of the C-file, 
the Disability Update Report dated in June 
1999 for the claim number and include the PSC 
designation as shown after the veteran's 
name.  

3.  The RO should request medical records 
pertaining to a Workman's Compensation claim 
due to an injury in May 1979, and a copy of 
the decision awarding such benefits.  The 
insurer was Helman Mgmt Insurance, 101 N. 
Brand Boulevard, 12th Floor, Glendale, CA 
91209.  See Doctor's Report of Injury in 
Volume II.

4.  The RO should request medical records 
pertaining to an award of County Retirement 
Disability benefits and a copy of the 
decision awarding such benefits.  He was 
employed by Los Angeles County Department of 
Public Social Service, and suffered an injury 
in 1984.  See letters from Dr. P.M. in Volume 
I.

5.  The RO should schedule the veteran for a 
VA C&P psychiatric examination.  The purpose 
of this examination will be to clarify the 
veteran's current diagnosis and determine 
whether the complete record supports a 
diagnosis of PTSD.  

(a)  The RO must provide the examiner with 
a listing of the veteran's claimed 
stressors, to include experiences during 
basic military training and advanced 
infantry training, such as yelling by his 
drill instructors, stress, being pressured 
by his sergeant, and being in a gas chamber 
for testing with a gas mask, and any others 
shown by the record, and make a specific 
determination as to what stressor or 
stressors in service are established by the 
record.  

(b)  If the veteran is found to have PTSD, 
the examiner should express an opinion for 
the record as to whether the veteran's 
claimed stressor(s) from his military 
service are etiologically related to any 
current PTSD under DSM-IV.  The examining 
physician should specifically identify 
which stressor(s) are linked to any 
diagnosed PTSD, with reference to the 
stressor(s) determined by the RO to be 
established by the record.  In the event 
the examiner finds that the veteran does 
not have PTSD, he or she should reconcile 
that conclusion with that of other 
physicians who may have differed with it.

(c)  If the veteran is found to have any 
other psychiatric disorder(s), the etiology 
of the disorder(s) should be addressed.  
Please note the veteran's complaints at his 
pre-induction examination in August 1966, 
the medical records relative to his mental 
condition during service, and post-service 
medical records showing a diagnosis of 
schizophrenia.  

(d)  The examiner should render an opinion 
based on the medical evidence of record, if 
there is a diagnosis of a current 
psychiatric disorder, as to:  

(i)  whether the condition pre-existed 
service; if so, was an increase in 
disability shown in service; and if an 
increase in disability was shown in 
service, was the increase due to the 
natural progress of the disease, or was 
the increase merely a flare-up as 
opposed to a permanent worsening of the 
condition?

(ii)  if the currently diagnosed 
disorder did not pre-exist service, were 
there any manifestations of the 
condition during service, and is it at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that a current psychiatric disorder, if 
shown, had its onset in service?

(e)  All tests deemed necessary by the 
examiner must be conducted and the clinical 
findings and reasoning which form the basis 
of the opinions requested should be clearly 
set forth.  The claims folder, to include a 
copy of this Remand, must be made available 
to the examiner prior to the examination in 
order that he or she may review pertinent 
aspects of the veteran's service and 
medical history.  A notation to the effect 
that this record review took place should 
be included in the examination report.

6.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should re-adjudicate 
the veteran's claims.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



